Case 1:19-cv-00427-LG-RHW Document 4 Filed 08/29/19 Page 1 of 1

 

Wendy Duggan
a a
From: MSSDdb_new_caseNORTHERN
Sent: Thursday, August 29, 2019 1:39 PM
To: MSSDdb_Gulfport
Subject: FW: 1:19-cv-00427 - Transferred case has been opened

ones Original Message-----

From: MSSDdb_InterdistrictTransfer_MSSD <interdistricttransfer_mssd@mssd.uscourts.gov>
Sent: Thursday, August 29, 2019 1:33 PM

To: MSSDdb_new_caseNORTHERN <new_caseNORTHERN@mssd.uscourts.gov>

Subject: FW: Transferred case has been opened

 

From: ohndecf@ohnd.uscourts.gov

Sent: Thursday, August 29, 2019 1:32:03 PM (UTC-06:00) Central Time (US %2A Canada)
To: MSSDdb_InterdistrictTransfer_MSSD

Subject: Transferred case has been opened

CASE: 1:19-cv-00427

DETAILS: Case transferred from Mississippi Southern has been opened in Northern District of Ohio as case 1:19-op-
45749, filed 08/29/2019.
